Citation Nr: 0610583	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
rheumatic fever, to include rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, determined new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for rheumatic heart 
disease.  

In December 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the Atlanta, Georgia RO; a 
copy of the transcript is associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDING OF FACT

Evidence added to the record since the July 2002 rating 
decision does not, by itself or when considered with previous 
evidence already of record, relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for residuals of rheumatic fever, to include 
rheumatic heart disease.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which found that no new 
and material evidence had been received to reopen the 
veteran's service connection claim for residuals of rheumatic 
fever, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005).

2.  New and material evidence sufficient to reopen the 
appellant's claim for service connection for residuals of 
rheumatic fever, to include rheumatic heart disease has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  See VAOPGCPREC 7-
2004.

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for residuals of 
rheumatic fever and for entitlement to service connection on 
the merits, the Board finds that the AOJ has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  The Board finds no prejudice to the appellant in this 
case by proceeding with the adjudication of whether new and 
material evidence has been received to reopen his service-
connection claim and whether service connection is warranted.  
VA has complied with the notice and duty to assist provisions 
of the VCAA.  Specifically, the appellant was advised by VA 
of the information required to substantiate the claim on 
appeal.  Collectively in VCAA letters dated May 2002, 
February 2003 and August 2003, an April 2003 rating decision, 
and a September 2004 statement of the case (SOC), the 
appellant was provided with information regarding the 
evidence needed to reopen and substantiate his service-
connection claim.  He was informed that he needed to submit 
new and material evidence sufficient to reopen the previously 
denied claim and was given specific information with respect 
to the changes in the regulations governing new and material 
evidence and in the law pursuant to the VCAA, as well as to 
the new VA duties to assist and notify pursuant to the VCAA.  
The veteran and his representative provided additional 
argument and documents.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the veteran's claim.  

The Board notes that as part of a January 1996 Board remand, 
the veteran's service medical records were requested from the 
National Personnel Records Center (NPRC).  Previously, in 
October 1993, the veteran's records had been requested and no 
records were found.  In compliance with this second request, 
the NPRC indicated in September 1996 that the veteran's 
record was fire-related and there were no service medical or 
Surgeon General Office records for the veteran and that it 
could not identify, or furnish, the personnel file based on 
the information provided.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).

Under these circumstances, the Board finds that the VA 
treatment records, VA examinations, and lay statements, are 
adequate for determining whether new and material evidence 
has been received to reopen the appellant's claim and whether 
service connection is warranted.  Accordingly, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to him under the VCAA as shown in the SOC and the 
VCAA letters sent to the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date and increased rating.  However, since the 
application to reopen the previously denied claim is being 
denied, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for 
residuals of fever, to include rheumatic heart disease.  As 
previously indicated, in a July 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service 
connection.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Originally, in a November 1980 rating decision, the veteran's 
service connection claim was denied for rheumatic fever.  
Since the veteran did not file a notice of disagreement (NOD) 
within a year after notice of the RO decision, the November 
1980 rating decision became final.  See, e.g., 38 C.F.R. § 
20.1103 (2005).  

In an August 1983 Board decision, the veteran's service-
connection claim for residuals of rheumatic fever was denied 
as not having been incurred in or aggravated by service.  The 
Board decision further noted that the first objective medical 
evidence of rheumatic fever or residuals thereof was sometime 
during the 1960's.  The Board concluded that based on the 
available evidence there was no medical evidence of rheumatic 
fever prior to 1960.  The veteran was notified of the denial.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's August 1983 decision, it is 
final.

In a March 1998 Board decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim for residuals of rheumatic 
fever.  The evidence provided by the veteran was deemed to be 
cumulative and repetitive to the evidence that was already on 
record.  The veteran was notified of the denial.  The 
Chairman did not order reconsideration of the Board's March 
1998 decision and it is final.

In a July 2002 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his service connection claim for rheumatic fever.  Since the 
veteran did not file an NOD within one year after notice of 
the RO decision, the July 2002 rating decision became final.  
See, e.g., 38 C.F.R. § 20.1103 (2005).  

In an April 2003 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's previously denied claim for entitlement to service 
connection for residuals of rheumatic fever.  Again, it was 
pointed out in the decision that there was no medical 
evidence showing a diagnosis of or treatment for rheumatic 
fever prior to 1960.  The veteran was informed of this 
decision the same month and filed a timely NOD in September 
2003.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108 (West 2002); Hodge v. West, 155 
F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service-connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim. Id.

The pertinent evidence of record at the time of the April 
2003 rating decision consisted primarily of the veteran's VA 
treatment records and lay statements.  The claim was denied 
because the new evidence provided by the veteran was 
cumulative of the evidence of record at the time of the 
veteran's last prior final denial of the claim in July 2002.  
Subsequent to the April 2003 rating decision, the veteran 
submitted two new lay statements from veterans who served 
with him and each stated that the appellant was hospitalized 
for rheumatic fever in service.  The veteran also supplied a 
September 2003 letter from a VA physician's assistant in 
which she stated that the veteran reported to her that he had 
rheumatic fever while in service.  The physician's assistant 
opined that it was reasonable to conclude that the veteran's 
present rheumatic heart disease was related to his history of 
having rheumatic heart fever.  

The evidence submitted by the appellant is new, in that it is 
not redundant of other evidence previously considered.  
However, the evidence is not material in that it does not 
relate to an established fact necessary to substantiate the 
claim.  The VA physician's assistant based her opinion on the 
history given to her by the veteran.  Medical professionals 
are not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  See LeShore v. Brown, 
8 Vet. App. 450 (1996).  The veteran's record shows that the 
earliest evidence of the veteran getting treatment for 
rheumatic heart disease is in 1960.  This was noted by the 
Board in the August 1983 decision.  With no medical 
documentation of rheumatic heart disease before 1960, the 
information provided by the VA physician's assistant is not 
material.
 
Moreover, the record shows that the veteran has submitted 
various lay statements stating that he had rheumatic fever in 
1957 or 1958 while in service.  The record is complete with 
lay statements from as far back as the veteran's first 
service connection claim for rheumatic fever in November 
1980.  Further, the veteran provided sworn testimony at a 
hearing regarding treatment for rheumatic fever in service.  
He also submitted two more statements in August 2003.  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 
Vet. App. 374 (1998).  In YT v. Brown, 9 Vet. App. 195 
(1996), the Court found that the appellant's opinion (spouse) 
was not material to the issue of medical causation.  While 
the appellant as a lay witness could certainly provide an 
eyewitness account of the veteran's visible symptoms, she was 
not a licensed health care professional and her testimony 
regarding the cause of any symptoms alleged to have been 
experienced by the veteran was not competent evidence.  See 
also Bostain v. West, 11 Vet. App. 124 (1998) (Lay hearing 
testimony which is cumulative or previous contentions which 
were considered by the decision makers at the time of the 
prior final disallowance of the claim is not new evidence).  
Also, since the RO has already considered these contentions 
at the time of the prior final disallowance in July 2002, the 
new statements submitted by the veteran are cumulative to 
what has previously been considered and are not material.  
Accordingly, the veteran's request to reopen his service 
connection claim for residuals of rheumatic fever, to include 
rheumatic heart disease is denied.  38 C.F.R. § 3.156 (2005).


ORDER

The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


